Citation Nr: 0639864	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In November 2006, the veteran appeared before the undersigned 
at a video conference hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims folder, the Board finds that 
additional development is warranted before the Board can 
decide this appeal.

The duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.

In a VA PTSD questionnaire regarding his claimed stressors, 
the veteran reported a  mortar attack on a heliport in 
Danang.  According to the answers provided on his 
questionnaire,  this attack occurred on his first day in-
country.  Service personnel show that the veteran was in 
Vietnam from September 20, 1971 to June 12, 1972.    

At the November 2006 hearing, the veteran testified that that 
he was at the Danang heliport when it was hit by mortar fire 
in September 1971.  He testified that he was forced to take 
shelter in a bunker and that several helicopters were 
destroyed.  He stated that he was stationed with the 1st 32nd 
medical unit at that time.    

The RO informed the veteran in the August 2006 Supplemental 
Statement of the Case that the information he provided was 
not accurate or verifiable.  However, as the veteran has 
provided a specific date and location of the above claimed 
stressor, further development is necessary.  The Board is 
cognizant of the RO's action expressed in the November 2004 
deferred rating decision.  However, no supporting Internet or 
other documentation indicating any finding is of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a copy of the 
veteran's DD 214, service records, his 
unit assignments from September 1971, and 
a copy of this remand to JSRRC for 
verification of the veteran's claimed 
stressor.  Specific attention should be 
directed to the records of the 1st 32nd unit 
from September 1971.  If JSRRC is not able 
to provide any verification as to the 
veteran's claimed stressor, a statement to 
that effect should be included in the 
veteran's claims file.

2.  If verification of the veteran's 
claimed stressor is obtained, the veteran 
should be scheduled for a VA examination 
to ascertain whether the veteran has a 
current diagnosis of PTSD based on any 
verified stressor.  The RO should provide 
the examiner with a summary of any 
verified stressor, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor resulted in PTSD.  If 
PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that there is a 
relationship between PTSD and the verified 
in-service stressor.  The claims file must 
be made available to the examiner for 
review in conjunction with any 
examination.  The examiner should provide 
an opinion with a complete rationale for 
all findings and conclusions.

3.  After the required development has 
been completed, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the veteran's claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


